                     2:21-cv-02009-CSB-EIL # 12      Page 1 of 3
                                                                                          E-FILED
                                                               Thursday, 13 May, 2021 10:09:16 AM
                                                                     Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                            CHAMPAIGN DIVISION

 Angelo Williams,                           )
                                            )
              Plaintiff,                    )
                                            )   Case No. 2:21-cv-02009-CSB-EIL
 v.                                         )
                                            )   Hon. Colin Stirling Bruce
 Shady Rest Materials, LLC,                 )
                                            )   Hon. Magistrate Judge Eric I. Long
              Defendants.                   )
                                            )

                           MOTION FOR DEFAULT JUDGMENT

Plaintiff, Angelo Williams, through his attorneys, O’Connor | O’Connor, P.C.,

hereby respectfully moves this Court to enter a Default Judgment against

Defendant Shady Rest Materials, LLC pursuant to Fed.R.Civ.P. 55(b), and, in

support, states as follows.

1.    On April 22, 2021, the Court ordered that a Default be entered against

      Defendant and that Plaintiff file a Motion for Default Judgement.

2.    On the same day, the clerk entered a Default against Defendant.

3.    Pursuant to Federal Rule of Civil Procedure 55(b)(2), Plaintiff now moves this

      Court for an Order entering a default judgment finding that Defendant is

      liable on all counts of Plaintiff’ Complaint. Fed.R.Civ.P. 55(b)(2).

4.    A default judgment establishes, as a matter of law, that Defendant is liable to

      Plaintiff on each cause of action alleged in the complaint. United States v. Di

      Mucci, 879 F.2d 1488, 1497 (7th Cir. 1989).
                   2:21-cv-02009-CSB-EIL # 12      Page 2 of 3




5.   When the Court determines that a defendant is in default, the factual

     allegations of the Complaint are taken as true and may not be challenged,

     and the defendants are liable as a matter of law as to each cause of action

     alleged in the complaint. Black v. Lane, 22 F.3d 1395, 1399 (7th Cir. 1994).

6.   Plaintiff alleged in his Complaint that Defendant failed to accommodate his

     disability and terminated him based on his disability and perceived disability

     in violation of the Americans with Disabilities Act and the Illinois Human

     Rights.

7.   A memorandum in support of Plaintiff’s Motion for Default Judgment and

     evidence necessary to prove his damages are filed along with this Motion.

     WHEREFORE, Plaintiff Angelo Williams respectfully moves this Court to

     enter an Order of Default and Default Judgment against Defendant Shady

     Rest Materials, LLC., pursuant to Rule 55 of the Federal Rules of Civil

     Procedure, and to award Plaintiff the damages he is entitled under the ADA

     and IHRA.


                                                         Respectfully submitted,

                                                                 Angelo Williams

                                                         By: /s/ Heewon O’Connor
                                                             One of his Attorneys
Heewon O’Connor (ARDC No. 6300449)
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste 212
Elmhurst, IL 60126
P: 630-903-6397
F: 630.658.0336
heewon@oconnor-oconnor.com
                      2:21-cv-02009-CSB-EIL # 12       Page 3 of 3




                              CERTIFICATE OF SERVICE

I hereby certify that on May 13, 2021, Plaintiff’s Motion for Default Judgment was

served on Defendant via certified mail.



/s/ Heewon O’Connor       .

Heewon O’Connor
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste. 212
Elmhurst, IL 60126
Office Phone: 630-903-6397
Fax:           630-658-0336
heewon@oconnor-oconnor.com




                                  SERVICE LIST

Shady Rest Materials, LLC, 208 N. Prairie, Mansfield, IL 61854
